Opinion by
Judge Rogers,
Helen Felici appeals from an order of the Unemployment Compensation Board of Review, upholding a referee’s denial of benefits as a voluntary quit and the referee’s determination that she had received a no-fault overpayment in the amount of $111.00.
We vacate the order below and remand the record for a new hearing because the referee did not inform the appellant, unrepresented below, of her right to have counsel, to present witnesses in her own behalf and to cross-examine adverse witnesses, as we have recently held must be done. Katz v. Unemployment Compensation Board of Review, 59 Pa. Commonwealth Ct. 427, 430 A.2d 354 (1981).
The Board contends that we should not reach the irregularity just described because it was raised for the first time in the claimant’s brief filed in this court. In Peda v. Unemployment Compensation Board of Review, 64 Pa. Commonwealth Ct. 184, 439 A.2d 888 (1982), we held that this question may be raised for the first time at oral argument in this court and despite the absence of any mention of the question in the claimant’s brief.
Order vacated; record remanded for a new hearing.
*334Order
And Now, this 4th day of May, 1982, the order of the Unemployment Compensation Board of Review in the above-captioned case is vacated and the record remanded for a new hearing.
This decision was reached prior to the resignation - of Judge Mencer.